The defendants in error were informed against in the district court of Kiowa county and therein charged with the crime of embezzlement. On the 20th day of May, 1924, the district court of Kiowa county sustained a demurrer to the information and discharged the defendants in error. From this ruling the state gave notice in open court of its intention to appeal to the Criminal Court of Appeals of the state of Oklahoma from such judgment and ruling of the district court.
The Attorney General has filed a confession of error, showing that on February 25, 1925, the defendants in error moved the dismissal of this appeal because the state failed to comply with the provisions of the statute requiring that, if an appeal be taken by the state, notice thereof in writing must be served upon the defendant, if he can be found in the county, and, if not, by posting a notice thereof in the office of the clerk of the district court of said county for three weeks. C.O.S. 1921, § 2809.
Section 2814, Id., provides that an appeal might be perfected by case-made and summons in error, but in such event summons in error would, of course, have to be served upon the defendants in error, as required by law.
The record contains no record of written notices of appeal, served or posted, nor any showing of summons in error. Supplementing the record and attached to the motion to dismiss the appeal are several affidavits, all stating that none of the defendants were served with any notice of appeal, as required by law, nor was *Page 24 
such notice posted in the office of the clerk of the district court of Kiowa county, nor was summons in error served upon any of the said defendants. This being true, this court is without jurisdiction to entertain this appeal.
The appeal is therefore dismissed.